I concur in what has been said in the opinion by Mr. Justice CHAPMAN. There is one further point, however, insisted upon by the appellants which I think should be discussed and determined. Appellants contend that the chancellor departed from the law of the case as established in our former opinion, Henderson v. Boose et ux., 142 Fla. 804, 196 So. 671, because in that opinion we said:
". . . and we hold that as a condition precedent to obtaining a cancellation of the tax deed she should under the circumstances of this case be required by the trial court to first pay into the registry of the *Page 105 
court a sum sufficient to reimburse these appellees for the improvements and betterments made by them to the land at their expense, to the extent that such improvements and betterments have added to the value of the land over what that value was at the time the tax deed issued."
And also said:
"Certainly it would not appear to accord with the principles of equity to require the purchasers who have created a value by improvements and betterments to account to the former or real owner for a new rental value created by them. Thus Mrs. Henderson as Trustee would not be entitled to rentals except those based upon the rental value of the property which existed at the time the tax deed issued."
The chancellor, upon substantial evidence, has determined "the extent that such improvements and betterments had added to the value of the land over what that value was at the time the tax deed issued;" and in determining the rental value to be assessed against the defendants in the court below appears to have given them credit for that part of the new rental value which was created by them.
As I read the opinion, we did not mean to preclude the plaintiff from recovering rental values which have come to obtain by reason of other factors than the permanent improvements placed upon the land by the defendant.
The record now contains evidence that was not before us on the former appeal and that additional evidence was also, of course, before the chancellor when he entered his decree from which this appeal is taken. The question of the determination of the amount of rentals which plaintiff was entitled to *Page 106 
recover was not before the lower court when the decree dismissing the bill of complaint was entered, nor was it before this Court when we rendered our opinion and judgment,supra.
Therefore, such question was not determined on the former appeal. Hart, et al., v. Stribling, et ux., 25 Fla. 435, 446 of text, 6 So. 455; Higbee v. Housing Authority of Jacksonville,143 Fla. 560, 197 So. 479; Family Loan Co. v. Smetal Corp.,123 Fla. 900, 169 So. 48; Utley, et al., v. City of St. Petersburg, 121 Fla. 268, 163 So. 523.
For these reasons we are unable to follow the contentions of appellant in this regard.
WHITFIELD, TERRELL, CHAPMAN, THOMAS and ADAMS, J. J., concur.
BROWN, C. J., dissents.
                          ON REHEARING